Citation Nr: 0615471	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-38 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injuries.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for a heart disability 
to include coronary artery disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from January 1952 until 
October 1953.  His DD-214 shows that he received a Korean 
Service Medal and also the Combat Infantry Badge.  The latter 
signifies that the veteran engaged in combat with the enemy.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate any current 
residuals of cold injuries.

2.  The competent evidence does not demonstrate any current 
diagnosis of arthritis.

3.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed coronary artery disease was 
incurred in active service.


CONCLUSIONS OF LAW

1.  Residuals of cold injuries were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

2.  Arthritis was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

3.  A heart disability to include coronary artery disease was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of an August 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  Such notice did not inform the veteran as to the 
rating criteria for cold injuries, coronary artery disease or 
arthritis, nor did it apprise the veteran as to the law 
pertaining to effective dates.  However, because the instant 
decision denies the veteran's service connection claims, no 
disability evaluation or effective date will be assigned.  As 
such, there can be no possibility of any prejudice to the 
veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter(s) noted above 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the August 
2004 Statement of the Case contained the text of 38 U.S.C.A. 
§ 5103A, which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

In the present case, the appellant received appropriate VCAA 
notice prior to the initial unfavorable rating decision.  As 
such, the timing requirements of Pelegrini have been 
satisfied.    

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Such records do not 
include any hospitalization reports dated in August 1952 from 
the U. S. Army Hospital at Camp Breckinridge, Kentucky, where 
the veteran contends that he was treated for cold injuries.  
However, the service medical records do contain 
hospitalization reports dated in February 1952 from Camp 
Breckinridge, Kentucky.  They also include a hospitalization 
report dated in September 1953 from an unspecified facility.  
Moreover, the claims file indicates that attempts were made 
to procure any outstanding hospitalization records.  In a 
November 2005 response to a request for information, the 
National Personnel Records Center indicated that it was not 
possible to conduct a search because their index of retired 
records did not list Camp Breckenridge, Kentucky, in 1952.  

The Board notes that the service records do contain reports 
from Camp Breckinridge, and there is no indication that all 
available treatment reports are not already associated with 
the claims folder.  In any event, the Board finds that 
adequate efforts were undertaken to obtain any potentially 
outstanding hospitalization reports from the veteran's time 
in service.  Indeed, it appears further development would 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Further regarding service records, an October 2003 request 
for information contains a response indicating that the 
veteran's personnel file was presumed destroyed in a fire at 
the National Personnel Records Center.  As such, the Board is 
aware that it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  It is also noted that the claims file does 
include his entrance and discharge examinations from service, 
providing critical evidence from which the Board is able to 
adjudicate the claim.  

With further respect to the duty to assist, the claims folder 
contains post-service reports of VA treatment.  Additionally, 
the veteran's statements in support of his claim are 
affiliated with the claims file.  The Board has carefully 
reviewed the veteran's statements and finds that, other than 
a reference to Camp Breckinridge, as previously discussed, he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

It is also observed that the veteran has not been afforded 
examinations with respect to his service connection claims.  
In this regard, the law holds that VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In the present case there are no in-service findings 
pertinent to the veteran's cold injury, arthritis, or 
coronary artery disease claims.  With respect to the cold 
injury claim, the Board acknowledges treatment for athlete's 
foot in September 1953.  However, although involving an 
extremity, athlete's foot does not involve symptoms of pain, 
numbness cold sensitivity, tissue loss, nail changes, color 
changes or locally impaired sensation.  As such, there is no 
reason to conclude that such in-service treatment related to 
cold injury.  

As discussed above, the evidence of record fails to contain 
in-service findings pertinent to the disabilities on appeal.  
Moreover, the post-service records do not reveal any current 
cold injury residuals or arthritis.  Regarding the veteran's 
claim of entitlement to service connection for a heart 
disability to include coronary artery disease, VA outpatient 
treatment reports dated in May 2001 and August 2003 reveal  
diagnoses of coronary artery disease.  The August 2003 
treatment report also noted a history of coronary artery 
bypass graft in 1998 and a myocardial infarction in 1985.  
However, there is no showing of any cardiac-related 
complaints or treatment between the veteran's military 
discharge in 1953 and his myocardial infarction in 1985, more 
than three decades later.  For these reasons, a VA 
examination is not deemed necessary under 38 U.S.C.A. 
§5103A(d)(2)  in the present case.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Discussion

The veteran is claiming entitlement to service connection for 
residuals of cold injuries, arthritis, and a heart disability 
to include coronary artery disease.

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis and 
cardiovascular disease are regarded as chronic diseases.  
However, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).   As the evidence of record 
fails to establish any clinical manifestations of arthritis 
or of heart disease within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Furthermore, it is again noted that the veteran is deemed to 
have engaged in combat with the enemy by virtue of his 
receipt of the Combat Infantry Badge.  Consequently, the 
veteran is not required to present medical evidence of an in-
service injury in order to satisfy that element of a service-
connection claim.  Instead, it is sufficient that credible 
lay evidence be presented which is consistent with the 
circumstances, conditions, or hardships of combat.  See 
38 U.S.C.A. § 1154(b).  

The Board has reviewed the competent evidence of record and 
finds no demonstration of current cold injury residuals or of 
arthritis.  Indeed, VA outpatient treatment records dated 
from 1992 to 2003 are silent as to these disabilities.  A May 
2001 VA clinical record did reveal a pinpoint rash on the 
arms and ankles but there is no indication that this 
represents a cold injury residual.  To the contrary, a 
diagnosis of dermatitis was rendered at that time.  
 
Considering the facts discussed above, an award of service 
connection for residuals of a cold injury, or for arthritis, 
is not justified here.  Indeed, Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 
38 U.S.C. § 1110.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

With respect to the veteran's cardiac claim, the evidence 
does establish a current diagnosis of coronary artery 
disease, as indicated in VA outpatient treatment reports 
dated in May 2001 and August 2003.  As such, the first 
element of a service connection is satisfied as to this 
claim.  However, as will be explained below, the remaining 
criteria for a grant of service connection have not been met.  

The veteran served in Korea and claims that he developed 
heart problems due to cold exposure.  Such cold exposure is 
consistent with service in Korea during the Korean conflict 
era.  However, while the veteran's testimony as to cold 
exposure is accepted pursuant to 38 U.S.C.A. § 1154(b), his 
belief that such exposure caused heart problems is not 
probative because he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Moreover, development of coronary artery disease has not been 
shown in this case to be consistent with the circumstances of 
combat activity with the enemy.

For the foregoing reasons, 38 U.S.C.A. § 1154(b) does not 
presumptively establish that a heart disability was incurred 
during active service.  Therefore, the Board has also 
considered whether such in-service incurrence may be 
established non-presumptively.  However, a review of the 
evidence of record does not support a finding that a heart 
disability was incurred during active service, as will be 
discussed below.

It is observed that the veteran's heart was normal both at 
the time of his pre-induction examination in November 1951 
and at his discharge physical in October 1953.  This in 
itself does not preclude a grant of service connection.  
Indeed, service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  However, the post-service evidence does 
not demonstrate that a cardiovascular disability was incurred 
in active service.  In this regard, an August 2003 VA 
clinical record showed that the veteran had a myocardial 
infarction in 1985 and underwent a coronary artery bypass 
graft in 1998.  However, there is no indication of any 
ongoing heart problems between the time of the veteran's 
separation from active duty in 1953 and his myocardial 
infarction in 1985.  As such, there is simply no 
demonstration of continuity of symptomatology from which to 
conclude that his currently diagnosed coronary artery disease 
was incurred in service.  Indeed, no competent evidence of 
record causally relates the current diagnosis of coronary 
artery disease to active service.  

In conclusion, the evidence of record fails to demonstrate 
any current residuals of a cold injury or any current 
diagnosis of arthritis, precluding a grant of service 
connection on these issues.  Moreover, while a current 
diagnosis of coronary artery disease is established, there is 
no competent evidence to show that such current disability is 
causally related to active service.  In reaching these 
conclusions, the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Again, the Board has exercised it heightened 
duty to consider the benefit of the doubt, in light of his 
missing service personnel records.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  




ORDER

Service connection for residuals of cold injuries is denied.

Service connection for arthritis is denied.

Service connection for a heart disability to include coronary 
artery disease is denied. 




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


